Citation Nr: 1814172	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-09 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental disability for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, claimed as bruxism and temporomandibular joint disorder (TMJ).


REPRESENTATION

Veteran represented by:	David Russotto


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2011. 

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a Board hearing in April 2016 before the undersigned judge.  A transcript of the hearing has been associated with the record. 

This case was before the Board in June 2016 and October 2017, when it was remanded for further development. 


FINDINGS OF FACT

1.  The Veteran developed bruxism during active service, and the condition has persisted since service.

2.  The preponderance of the evidence is against a finding that the Veteran has a diagnosis of temporomandibular joint disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bruxism have been met.  38 U.S.C §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for temporomandibular joint disorder have not been met.  38 U.S.C §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For dental disabilities, current regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in- service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e). 

Legal authority provides that various categories of eligibility for VA outpatient dental treatment-such as veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service- connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); and those who were detained as a POW (Class II(b) and Class II(c) eligibility), etc.  38 U.S.C. § 1712; 38 C.F.R. § 17.161.

Service Connection for Bruxism 

The Veteran is seeking service connection for bruxism, a disability manifested by involuntary teeth clenching and grinding.  He asserts that this disability initially manifested during service and has persisted since service. 

At the outset, the Board acknowledges that when remanding the claim in June 2016 and October 2017, the Board indicated that the Veteran's bruxism claim was essentially a claim for a dental disorder.  In that regard, service connection for compensation or treatment purposes is available only for certain types of dental disorders.  See 38 C.F.R. §§ 3.381, 4.150.  However, after further consideration, the Board determines that for the purposes of this appeal, bruxism is not a dental disorder, per se, but more analogous to an involuntary muscle disorder of the jaw muscles, although the condition may create secondary dental disorders.  Bruxism is defined in Dorland's Illustrated Medical Dictionary as "involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth (not including chewing movements of the mandible), usually during sleep, sometimes leading to occlusal trauma."  See Dorland's Illustrated Medical Dictionary, 257 (32st ed. 2012).  Inasmuch as dental trauma is a by-product of bruxism, and that even if dental trauma is avoided by the use of a dental guard, bruxism would still exist, the Board will not construe bruxism as a merely being a dental disorder for the purposes of this appeal.  Accordingly, the standard criteria for establishing service connection are applicable to this claim.

The Veteran was diagnosed with bruxism in June 2011, during a VA examination while in service.  See June 2011 VA examination.  The examiner noted loss of teeth due to caries or fracture of the tooth, which included loss of masticatory surface.  The examiner also noted a loss of interproximal contacts which resulted in inflammation, gingival tenderness, and bone loss.  The examiner observed that the Veteran had an active grinding habit and recommended that it be managed with an anterior discluding splint (mouth guard). 

In September 2015, a private physician noted that the Veteran experienced extreme tenderness in all muscles of mastication throughout his face and neck.  The physician opined that the Veteran's bruxism is as likely as not caused by his jaw implant which he received while in service. 

Accordingly, given this evidence of in-service onset of the Veteran's currently-diagnosed bruxism and the continued teeth wear and damage caused by bruxism, a basis for granting service connection for bruxism has been presented.  Accordingly, service connection for bruxism is warranted.

Service Connection for temporomandibular joint disorder

In his May 2012 notice of disagreement , the Veteran stated that he was diagnosed with TMJ while in service and is seeking compensation and treatment for this dental disability.  The record does not demonstrate the existence of a current disability for which compensation or VA outpatient treatment may be awarded. 

The Veteran's service treatment records and medical records are absent a diagnosis of TMJ.  Pursuant to a June 2016 Board remand the Veteran was afforded a VA examination in September 2016.  The examiner indicated that the Veteran did not have a current diagnosis of TMJ or was ever diagnosed with the disorder.  The examiner noted the Veteran's history of bruxism and his contention that he was diagnosed with but treated for TMJ while in service.  After physical examination, the examiner indicated that the findings were normal and that there was no evidence of TMJ. 

As the Veteran does not have a current disability, service connection for TMJ may not be granted and there is no related eligibility for VA outpatient treatment.  See  38 C.F.R. § 17.161.  Given the foregoing, the preponderance of the evidence is against the claim of service connection for temporomandibular joint disorder.




ORDER

Service connection for bruxism is granted. 

Service connection for temporomandibular joint disorder is denied. 





____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


